UNITED STATES DISTRICT COURT                                       FILED
                            FOR THE DISTRICT OF COLUMBIA                                        JUN 15,310
                                                                                        ,!!~ u.s. District & Bankruptcy
Clemestine Carter,                                                                      VUIII AI tor the   DIStrict of Columbia

               Plaintiff,
v.                                                    Civil Action No.              10 1000
United States District and Bankruptcy
Court for the District of Columbia,

               Defendant.


                                  MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The Court will grant the applic:ation, and dismiss the

complaint with leave to reopen the case within 30 days by filing a motion to amend the

complaint, accompanied by the proposed amended complaint.

       The Court appreciates that complaints filed by pro se litigants are held to less stringent

standards than formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520

(1972). Even pro se litigants, however, must comply with the Federal Rules of Civil Procedure.

Jarrell v. Tisch, 656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil

Procedure requires that a complaint contain a short and plain statement of the grounds upon

which the court's jurisdiction depends, a short and plain statement showing that the pleader is

entitled to relief, and a demand for judgment for the relief the pleader   set~ks   to obtain. Fed. R.

Civ. P. 8(a). Rule 8's requirements are designed to provide fair notice to the defendants of the

claim being asserted, sufficient to prepare a responsive answer and an adequate defense, and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498
(D.D.C. 1977). In addition, the complaint must provide sufficient information to allow a court to

determine that it has jurisdiction over the case.

       The complaint states that the plaintiff "was an original registered claimant in an insurance

settlement class[,]" whose "claim was timely filed ... but somehow ... was lost[] [t]hrough no

fault of [plaintiff s]." Compi. at 1. Having reviewed plaintiff s complaint, the Court surmises

that the plaintiff means to appeal from an adverse decision of a bankruptcy court, but without

more information, this Court cannot determine which bankruptcy court's decision is the basis for

the appeal, or whether this Court has jurisdiction of such a matter. The complaint mentions

"Admiral insurance," id, but a check of the cases filed in the Bankruptcy Court in this district

shows no case in which Admiral Insurance is a party. As drafted, the complaint fails to comply

with the requirements of Rule 8(a). Accordingly, the Court will dismiss the complaint with leave

to file a motion to amend the complaint within 30 days.

       An order consistent with this memorandum opinion is issued separately on this same date.




          ---
DATE: '.J VoM..v ~ ~ \l
                                                     Unite